     Case 1:19-cv-01471-NONE-JLT Document 74 Filed 03/16/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   NERI URBINA, et al.,                              Case No. 1:19-cv-01471 NONE JLT

12                      Plaintiffs,                    ORDER GRANTING STIPULATION TO
                                                       STAY THE ACTION
13                 v.                                  (Doc. 73)

14   FREEDOM MORTGAGE CORPORATION,

15                      Defendant.

16

17          The parties have stipulated to stay the action to preserve resources while allowing them to

18   engage in mediation. (Doc. 73). Good cause appearing, the Court GRANTS the stipulation and

19   the action is STAYED. In particular, this includes staying the motions to dismiss (Doc. 62) and

20   amend (Doc. 67).

21          Counsel SHALL file a joint report detailing the status of the settlement efforts no later

22   than May 8, 2021. In that report, they SHALL indicate whether they believe the stay should be

23   lifted and whether they are prepared to schedule the case on June 17, 2021.

24
     IT IS SO ORDERED.
25

26      Dated:     March 16, 2021                             /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
27

28
